                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


MICHAEL WILLIAMS,                    )                   3:17-cv-00355-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   February 12, 2020
MARKS, et al.,                       )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        In Evans v. Dzurenda, et al., Case No.: 3:18-cv-00283-RCJ-WGC, the parties stipulated to
extend the deadline to file Opening Briefs (ECF No. 97) by an additional fourteen (14) days,
extending the deadline from February 14, 2020, to February 28, 2020. The parties further
stipulated that the deadline for any responses would be extended from March 6, 2020, to March 20,
2020.

        Therefore, the court will also extend the deadlines in this case and sets the briefing schedule
as follows:

               Opening briefs shall be filed by Plaintiff and Defendants on or before
               Friday, February 28, 2020.
               Any response(s) shall be filed on or before Friday, March 20, 2020.
               No reply memorandums shall be filed.

       This order has been filed in each of the following cases: 3:17-cv-355-MMD-WGC,
3:17-cv-732-RCJ-WGC and 3:17-cv-643-RCJ-WGC.

       IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK

                                               By:         /s/______________________
                                                       Deputy Clerk
